DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the channel" in line 4.  There is insufficient antecedent basis for this limitation in the claim. In the remaining of the office action it is being treated as “a channel”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-2, 4, 6, 11-12, 15, 18, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sharma et al. (PGPUB 20190305045), hereinafter as Sharma.
Regarding claim 1, Sharma teaches a memory cell comprising a non-ohmic device (Fig 1b, selector 141) disposed physically between a transistor source/drain region (Fig 1b, drain 116) and a capacitor (Fig 1b, capacitor 185 and electrodes), the non-ohmic device being a non-memory element (Fig 1b, switching material 146) in operation, having a first terminal (Fig 1b, 148 on top side of 146) in direct physical contact with an electrode (Fig 1b, electrode 164) of the capacitor and having a second terminal in direct physical contact with a source/drain region (Fig 1b, drain 116) of the transistor.
Regarding claim 2, Sharma teaches being a one-transistor-one-capacitor memory cell (Fig 1b).
Regarding claim 4, Sharma teaches the capacitor is a non-ferroelectric capacitor (Fig 1b).
Regarding claim 6, Sharma teaches the non- ohmic device is a two-terminal select device (Fig 1b).
Regarding claim 11, Sharma teaches a memory cell comprising: 
a transistor having a first source/drain region (Fig 1b, 114), a second source/drain region (Fig 1b, 116), and a channel region (Fig 1b, 112) between the first and second source/drain regions; and 
a capacitor (Fig 1b, 185) electrically coupled to the second source/drain region through a non-ohmic device (Fig 1b, 141) that is a non-memory element in operation; 
the non-ohmic device including a non-ohmic-device-material which changes conductivity in response to an electrical property along the channel region ([0036]supplying sufficiently high voltage to selector (e.g. the threshold)…to cause the selector 141 to enter its low resistance state).
Regarding claim 12, Sharma teaches the non- ohmic-device-material has a high-resistivity-mode when the electrical property along the channel region is below a threshold level, and transitions to a low-resistivity-mode when the electrical property along the channel region meets or exceeds the threshold level ([0036]).
Regarding claim 15, argument used in rejection of claim 4 applies.
Regarding claim 18, Sharma teaches a memory array, comprising: 
digit lines extending along a first direction (Fig 3b, bit line); 
access transistors having first source/drain regions electrically coupled with the digit lines; 
wordlines operatively proximate the channel regions (Fig 1b, channel 112) and extending along a second direction (Fig 3b, Wordline) that crosses the first direction; and 
capacitors electrically coupled with the second source/drain regions through non-ohmic devices that are non-memory elements (Fig 1b, through non-ohmic 141); 
the capacitors being comprised by memory cells (Fig 1b); 
each of the memory cells being uniquely addressed by one of the digit lines in combination with one of the wordlines (Fig 3b).
Regarding claim 20, argument used in rejection of claim 4 applies.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5, 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma, in view of Numata et al. (PGPUB 20100252802), hereinafter as Numata.
Regarding claim 3, Sharma teaches a memory cell with capacitor as in rejection of claim 1, 
But not expressly the capacitor is a ferroelectric capacitor,
Numata teaches the capacitor is a ferroelectric capacitor (Fig 4c, capacitor 48b).
Since Sharma and Numata both from the same field of semiconductor memory device, the purpose disclosed by Numata would have been recognized in the pertinent art of Sharma.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use a cell of one transistor one capacitor as in Numata into the device of Sharma for the purpose of storing data bit into a memory cell.
Regarding claim 5, Sharma teaches a memory cell with capacitor as in rejection of claim 1, 
Numata teaches the transistor comprises a gate, and wherein negative voltage is not applied to said gate (Fig 4c, NMOS, it is well known in the field that there is no need to use negative voltage on NMOS gate).
The reason for combining the references used in rejection of claim 3 applies.
Regarding claim 14, argument used in rejection of claim 3 applies.
Regarding claim 19, argument used in rejection of claim 3 applies.

Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma, in view of Bajaj et al. (PGPUB 20160172420), hereinafter as Bajaj.
Regarding claim 7, Sharma teaches a memory cell with capacitor as in rejection of claim 1, 
But not expressly the capacitor is a mixed ion capacitor,
Bajaj teaches the capacitor is a mixed ion capacitor ([0021]).
Since Sharma and Bajaj both from the same field of semiconductor memory device, the purpose disclosed by Bajaj would have been recognized in the pertinent art of Sharma.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use a mixed ion capacitor as in Bajaj into the device of Sharma for the purpose of storing data bit into a memory cell.
Regarding claim 8, Bajaj teaches the non- ohmic device is an ovonic threshold switch ([0019]).
The reason for combining the references used in rejection of claim 7 applies.
Regarding claim 9, Bajaj teaches the non- ohmic device is a conductive-bridging device ([0017]).
The reason for combining the references used in rejection of claim 7 applies.
Regarding claim 10, Bajaj teaches the non- ohmic device is a phase change device ([0017]).
The reason for combining the references used in rejection of claim 7 applies.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma, in view of Dong et al. (PGPUB 20190221575), hereinafter as Dong.
Regarding claim 13, Sharma teaches a memory cell with capacitor as in rejection of claim 11, 
But not expressly a dopant concentration within the channel region is less than or equal to about 1017 atoms/cm3.
Dong teaches the channel region is less than or equal to about 1017 atoms/cm3 ([0118]).
Since Sharma and Dong both from the same field of semiconductor memory device, the purpose disclosed by Donog would have been recognized in the pertinent art of Sharma.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use dopant profile as in Dong into the device of Sharma for the purpose of enabling a functioning transistor.

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma.
Regarding claim 16, Sharma teaches the electrical property is resistance ([0036]), except current. It is well known that current flowing through is dependent on the resistance of the circuit.
Regarding claim 17, Sharma teaches the electrical property is resistance ([0036]), except voltage. It is well known that voltage required between the ends of a circuit is dependent on the resistance of the circuit.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/Primary Examiner, Art Unit 2827